DETAILED ACTION
Status of Application
Claims 1-22 and 24-31 are pending, claims 9-17 are withdrawn as being directed to nonelected subject matter and claims 1-8, 18-22 and 24-31 are presented for examination on the merits. 
The Examiner acknowledges receipt of the amendments filed on 9/5/2021 wherein claims 1, 3, 7, 9, 20, 22, 25, 26, 27, 28 and 29 have been amended and claim 23 has been cancelled.
It is noted that claim 9 has been amended to remove language to the elected species of magnetic material as a “nanoparticle”, therefore, claim 9 is now withdrawn as being directed to nonelected subject matter.
It is noted that in the previous Office Action, claims 18 and 19 were indicated as withdrawn on PTO-326. However, these claims were/are currently pending and under examination (as claims 18 and 19 were previously rejected). This mistake is corrected in this action.
 Claims 1-8, 18-22 and 24-31 are presented for examination on the merits. The following rejections are made. 

Response to Applicants’ Arguments
Applicants amendments filed 9/5/2021 overcomes the rejection of claims 1-31 made by the Examiner under 35 USC 101. This rejection has been withdrawn.  
Applicants amendments filed 9/5/2021 overcomes the rejection of claims 1, 3, 7, 9, 22, 25 and 29 made by the Examiner under 35 USC 112(a). This rejection has been withdrawn.  
Applicants amendments filed 9/5/2021 overcomes the rejection of claims 1-9, 18, 30 and 31 made by the Examiner under 35 USC 102(a)(1) over McLeroy et al. (US 2009/0136594). This rejection has been withdrawn.  
Applicants amendments filed 9/5/2021 overcomes the rejection of claims 1-8, 18-31 made by the Examiner under 35 USC 103 over McLeroy et al. (US 2009/0136594) in view of Lee et al. (US 2007/0172426). This rejection has been withdrawn as failing to teach the crosslinking agents and initiators recited by instant claim 1. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 18 and 20 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 18, dependent from claim 1, recites “…the magnetic nanoparticle is surface-mdified…” However, claim 1 does not specify any “magnetic nanoparticle”. Therefore, claim 18 lacks sufficient antecedent basis.
Regarding claim 20, the phrase "more preferably" renders the claim(s) indefinite because the claim(s) include(s) elements not actually disclosed (those encompassed by "more preferably"), thereby rendering the scope of the claim(s) unascertainable.  See MPEP § 2173.05(d).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9, 18-22 and 24-31 is/are rejected under 35 U.S.C. 103 as being unpatentable over McLeroy et al. (US 2009/0136594; of record) in view of Lee et al. (US 2007/0172426; of record) and Takeuchi et al. (US 2017/0319485).
McLeroy provides a method of magnetizing biological particles comprising contacting a biological particle with a ferrous/magnetic particle (such as Fe2O3, Fe3O2; see [0010]); see instant claim 20) that is able to bind specifically to the biological particles; and reacting, adsorbing or adhereing the biological particle with the ferrous or magnetic particle under physiological conditions (see claim 1) (see instant claims 1 and 31). 
The biological particle is to comprise kidney stones or fragments thereof (see claim 2) and is made of calcium oxalate (see claim 4) (see instant claims 1, 2 and 21). 
The magnetic particle is to have a size between 10 nm – 1 mm (see claim 9) with 5, 10 and 50 nm being contemplated (see [0011]) (see instant claims 4, 9, 18 and 19).
McLeroy teaches that the magnetic nanoparticle is to further comprise an agent that specifically binds the surface of the biological target with high affinity such as carboxylic acid 
As it pertains to the shape of the magnetic material as recited by instant claim 8, this is not considered critical to the claimed invention so as the magnetic material is present in a manner sufficient to attract and remove the target calcium salt. See MPEP 2144.04(I) and 2144.04(IV)(B).
McLeroy fails to teach the magnetic nanoparticle as possessing a surface modifier selected from the group consisting of a polyacrylic acid, a photosensitive surface modifier, a thermosensistive surface modifier (e.g. polyacrylamide), and a pH sensitive surface modifier using an initiator selected from the group consisting of 3-chloropropionic acid, CuCl2, 4,4'-dinonyl-2,2-bipyridine or potassium persulfate and crosslinking agent is selected from the group consisting of 3-(methacryloyloxy)propyltriethoxysilane, diisocyanate or N,N-methylenebisacrylamide to form a nanoparticle shell.
Lee is directed to polymer coated nanoparticles for use in bioseparations (i.e. removal of kidney stones). 
Lee’s composition requires a nanoparticle have a size of between 1-100 nm made from a magnetic material such as iron (see [0041]) wherein the nanoparticle is surface modified a polymer such as polyacrylamide (see [0069]) (see instant claim 22) using a cross-linker such as multi-vinyl compound derivatives (e.g. divinylbenzene), benzophenone derivatives, thioxanthone 
McLeroy and Lee fail to teach the initiator being selected from the group consisting of 3-chloropropionic acid, CuCl2, 4,4'-dinonyl-2,2-bipyridine or potassium persulfate and an crosslinking agent is selected from the group consisting of 3-(methacryloyloxy)propyltriethoxysilane, diisocyanate or N,N-methylenebisacrylamide to form a nanoparticle shell.
Takeuchi is directed to in vivo stealth nanoparticles which may have magnetic properties (see [0068]) wherein the nanoparticle is to possess a hydrophilic polymer coating such as polyacrylamide (see [0066]) wherein the polymer coating is crosslinked with a crosslinking agent such as N,N-methylenebisacrylamide or divinylbenzene (see [0081]) and a polymerization initiator such as potassium persulfate (see [0082]). It would have been obvious to use a crosslinking agent such as N,N-methelenebisacrylamide and an initiator such as potassium persulfate as they were known materials suitable for an intended purpose. See MPEP 2144.07. 
Thus, it would have been obvious to modify McLeroy and Lee’s particle such that it was modified to have a crosslinked surface so as to improve the mechanical and physical stability of the final particle. As to the presence of the surface carboxyl groups, it would have been similarly 
 As it pertains to instant claims 24-29, these are method steps directed to a method of making the composition used by the claimed method of removing a stone. These do not provide any further limitation to the method of removing the stone but rather provide the means by which the composition of the method is made. Claims 24-29 are essentially product-by-process limitations and it’s not seen how the method of making a composition relates or structurally changes the method of removing the stone. See MPEP 2113.  
Therefore, the invention as a whole is prima facie obvious to one of ordinary skill in the art at the time the invention was filed, as evidenced by the references, especially in absence of evidence to the contrary.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE A PURDY whose telephone number is (571)270-3504.  The examiner can normally be reached from 9AM to 5PM.
 If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Bethany Barham, can be reached on 571-272-6175. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/KYLE A PURDY/Primary Examiner, Art Unit 1611